 1

 2
                                  UNITED STATES DISTRICT COURT
 3                            NORTHERN DISTRICT OF CALIFORNIA
                                     OAKLAND DIVISION
 4

 5   ROTHSCHILD PATENT IMAGING LLC,
                                                         Case No. 4:19-cv-05414-HSG
 6                         Plaintiff,
        v.                                                  ORDER GRANTING
 7                                                        PLAINTIFF’S MOTION
     GNOME FOUNDATION,                                        TO REMOVE
 8
                                                          INCORRECTLY FILED
 9                         Defendant.                         DOCUMENT

10

11

12           Having considered the request Plaintiff to remove the incorrectly filed documents,

13   Plaintiff’s First Amended Complaint and Plaintiff’s Response to Defendant’s Motion To

14   Dismiss. (Dkt. No. 31 & 32), Plaintiff’s request is hereby GRANTED.
15
             Plaintiff’s First Amended Complaint (Dkt. 31) and Plaintiff’s Response to
16
     Defendant’s Motion To Dismiss (Dkt. 32) are to be removed from the docket.
17
             The Clerk is directed to remove docket nos. 31 and 32 from the Court's docket.
18

19           SO ORDERED

20                                               ______________________________
                                                 HONORABLE HAYWOOD S. GILLIAM, JR.
21                                               UNITED STATES DISTRICT COURT
22                                               JUDGE

23

24

25

26

27

28
                                                   -1-
     ORDER
